When this cause was here before, 109 N.C. 278, the Court had occasion to discuss in that and its cognate case, Ramsey v. Cheek, ib., 270, the law applicable to this action, which is brought for libel on a state of facts constituting a case of qualified privilege. The principles there laid down seem to have been applied with care by his Honor in the subsequent trial below. The exceptions are numerous and have been argued with much earnestness. On a careful and full examination, however, there appears to have been no material error committed, and we think substantial justice has been done. No good can be served by going over again the legal principles discussed in the former opinion. Probably no better case than this can be found in which to conform to the legislative desire as expressed in the recent act of the General Assembly (chapter 379, Laws 1893), that the Court shall not write out its reasons at length unless necessary, but shall in all such cases simply announce its decision. "Upon an inspection of the whole record" (The Code, sec. 957), we find
NO ERROR. *Page 545 
(840)